Case 9:20-cv-80988-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 7



                                   UNITED STATES COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                 Case No.:
  SHATON BENNETT, and

          Plaintiff,

  vs.

  LISA’S ULTIMATE WAX III LLC,
  a Florida Limited Liability Company, and
  LISA SCHILLER,

        Defendant.
  ___________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, SHATON BENNETT (“Ms. Bennett”), by and through the undersigned

  attorneys, sues Defendants, LISA’S ULTIMATE WAX III LLC (“LISA’S ULTIMATE WAX”),

  and LISA SCHILLER (“Ms. Schiller”) (collectively, “Defendants”), and alleges the following:

                                     GENERAL ALLEGATIONS

          1.      This is an action to recover the unpaid wages and overtime compensation,

  liquidated damages, attorneys’ fees and costs pursuant to the Fair Labor Standards Act, as

  amended, 29 U.S.C. §201 et seq. against Defendants.

          2.      Plaintiff, Ms. Bennett, resides within the geographical jurisdiction of the Southern

  District of Florida, is over the age of 18 and is otherwise sui juris.

          3.      Defendant, LISA’S ULTIMATE WAX, is a Florida limited liability company, with

  its principal place of address being 400 Bontona Avenue, Fort Lauderdale, FL 33301, and within

  the jurisdiction of this Court.
Case 9:20-cv-80988-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 7



         4.       At all times material hereto, LISA’S ULTIMATE WAX existed for the purpose of

  offering hair removal and other related services.

         5.       Defendant, Ms. Schiller, resides within the geographical jurisdiction of the

  Southern District of Florida, is over the age of 18 and is otherwise sui juris.

         6.       Ms. Schiller is the owner and sole managing member of LISA’S ULTIMATE WAX

  and is responsible for its daily operations, including all payroll practices and decisions.

         7.       Ms. Schiller approved and ratified all unlawful payroll policies, practices, and

  procedures transgressing the requirements of the FLSA mentioned herein.

         8.       At all times material hereto, Ms. Bennett was employed by LISA’S ULTIMATE

  WAX and Ms. Schiller.

         9.       Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. §216(b).

         10.      Upon information and belief, LISA’S ULTIMATE WAX’s gross annual revenues

  were in excess of $500,000.00 per year in the years 2017, 2018, and 2019, and will exceed the

  same in 2020.

         11.      At all relevant times, LISA’S ULTIMATE WAX has been and continues to be an

  “employer” engaged in the interstate “commerce” and/or in the production of “goods” for

  “commerce” within the meaning of the FLSA, 29 U.S.C. § 203. Upon information and belief,

  LISA’S ULTIMATE WAX (1) had employees engaged in interstate commerce or in the

  production of goods for interstate commerce, and (2) had employees who handled, sold, or

  otherwise worked on goods or materials that have been moved in, or produced for, interstate

  commerce in the years 2016 - 2019. LISA’S ULTIMATE WAX has employed and/or continues

  to employ “employee[s],” including Ms. Bennett, who herself handled equipment and supplies that

  had travelled in interstate “commerce” for the purpose of conducting business.



                                                      2
Case 9:20-cv-80988-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 7



         12.     Therefore, based on the aforementioned, LISA’S ULTIMATE WAX was at all

  times hereafter mentioned, engaged in commerce or in the production of goods for commerce as

  defined in 29 U.S.C. §§203(r) and 203(s).

         13.     At all times material hereto, Ms. Bennett, in performing her job duties, was engaged

  in commerce within the meaning of 29 U.S.C. §§203(b), 203(r), 203(s), 206(a) and 207(a).

         14.     Ms. Bennett was employed by LISA’S ULTIMATE as a wax esthetician from

  October 2018 through February 2020.

         15.     At all times pertinent to the Complaint, Defendants failed to comply with §§ 29

  U.S.C. 201- 219 as Ms. Bennett performed hours of service for LISA’S ULTIMATE WAX in

  excess of forty (40) hours during one or more workweeks, for which LISA’S ULTIMATE WAX

  failed to properly pay additional overtime premiums.

         16.     Upon information and belief, it was the usual practice of LISA’S ULTIMATE

  WAX to pay overtime selectively and excluded all similarly-situated wax estheticians from same.

         17.     Ms. Bennett was not exempt from the right to receive the appropriate overtime pay

  under the FLSA.

         18.     Rather, Ms. Bennett solely performed non-exempt work, that is, Ms. Bennett’s

  primary duties consisted of general labor and other non-supervisory roles.

         19.     Ms. Bennett was not free from supervision in connection with matters of

  significance such as project management or operations. Moreover, Ms. Bennett did not customarily

  and regularly supervise two (2) or more full-time employees or their equivalent.

         20.     Upon information and belief, Defendants further failed to maintain proper time

  records as mandated by the FLSA regarding the hours worked by Ms. Bennett.




                                                  3
Case 9:20-cv-80988-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 7



          21.    The pay practice on the part of Defendants violated the FLSA as Defendants failed

  to properly pay overtime to Ms. Bennett for those hours worked in excess of forty (40).

          22.    Since 2018, Defendants (1) employed Ms. Bennett; and (2) suffered or permitted

  to be suffered, with knowledge, hours of service by Ms. Bennett in excess of forty (40) during one

  or more workweeks, for which LISA’S ULTIMATE WAX failed to properly pay additional

  overtime premiums.

          23.    Upon information and belief, Defendants’ failure to properly pay overtime for those

  hours worked in excess of forty (40) is not unique to Ms. Bennett. Rather, Defendants utilized the

  exact same aforementioned scheme, in violation of the FLSA, for many employees at various

  locations with similar job titles and qualifications. This practice of LISA’S ULTIMATE WAX

  applied to all wax estheticians.

          24.    All of these aforementioned LISA’S ULTIMATE WAX employees were and have

  been subject to a payroll policy, practice, and procedure transgressing the requirements of the

  FLSA.

          25.    As a result, there exist many other “similarly situated” employees, within the

  meaning of 29 U.S.C. § 216(b). This putative class includes every employee of LISA’S

  ULTIMATE WAX that was not employed in a managerial or supervisory capacity (e.g., all wax

  estheticians) and employed for any length of time since three (3) years prior to the filing of the

  instant lawsuit. Like Ms. Bennett, all members of this putative class were paid their respective

  standard rates of pay for hours worked over forty (40) each week, rather than time and one-half,

  as is required under Federal law.

          26.    The undersigned will move for conditional class certification when appropriate.

                                             COUNT I



                                                  4
Case 9:20-cv-80988-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 7



   RECOVERY OF UNPAID OVERTIME- VIOLATION OF THE FLSA, 29 U.S.C. § 207
       ON BEHALF OF SHATON BENNETT AGAINST ALL DEFENDANTS

          27.     SHATON BENNETT re-alleges and reaffirms paragraphs 1 through 26 as if fully

  set forth herein.

          28.     This is an action for Unpaid Overtime on behalf of Ms. Bennett against all

  Defendants.

          29.     During Ms. Bennett’s employment with LISA’S ULTIMATE WAX, she worked

  hours in excess of forty (40) for which she was not properly compensated.

          30.     Ms. Bennett was entitled to be paid at the rate of time and one-half for hours worked

  in excess of forty (40) hours per week pursuant to the FLSA.

          31.     Ms. Bennett was never paid overtime for the hours she worked for LISA’S

  ULTIMATE WAX, from October 2018 through the last date of her employment with LISA’S

  ULTIMATE WAX.

          32.     Ms. Bennett was entitled to be paid the regular rate and overtime rate for the

  relevant time periods as referenced above. Defendants have failed and refused to do so.

          33.     Defendants knew of and/or showed a willful disregard for the provisions of the

  FLSA as evidenced by LISA’S ULTIMATE WAX’s failure to pay Ms. Bennett time and one-half

  wages for the hours she worked in excess of forty (40) hours per week when Defendants knew or

  should have known such was due. Rather, LISA’S ULTIMATE WAX attempted to intentionally

  skirt federal law by paying her the regular rate.

          34.     Defendants failed to properly disclose or apprise Ms. Bennett of her rights under

  the FLSA.

          35.     Defendants failed to maintain proper time records as mandated by the FLSA

  regarding the hours worked by Ms. Bennett.


                                                      5
Case 9:20-cv-80988-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 6 of 7



         36.      Ms. Bennett is entitled to liquidated damages pursuant to the FLSA.

         37.      Due to the intentional, willful, and unlawful acts of LISA’S ULTIMATE WAX,

  Ms. Bennett has suffered damages in the amount not presently ascertainable of unpaid overtime

  wages, plus an equal amount as liquidated damages, together with interest.

         38.      Ms. Bennett is entitled to an award of her reasonable attorneys’ fees and costs

  pursuant to 29 U.S.C. § 216(b).

         39.      Ms. Bennett demands a trial by jury on all issues so triable.

         WHEREFORE, Plaintiff, SHATON BENNETT, respectfully requests that a judgment be

  entered against Defendants, LISA’S ULTIMATE WAX III LLC, and LISA SCHILLER:

               a. Declaring that Defendants have violated the overtime provisions of 29 U.S.C. §

                  207;

               b. Awarding Ms. Bennett overtime compensation in the amount to be calculated;

               c. Awarding Ms. Bennett liquidated damages in the amount to be calculated;

               d. Awarding Ms. Bennett reasonable attorneys’ fees and costs and expenses of this

                  litigation pursuant to 29 U.S.C. § 216(b);

               e. Awarding Ms. Bennett pre- and post-judgment interest; and

               f. Ordering any other and further relief this Honorable Court deems to be just and

                  proper, including but not limited to relief in favor of all others similarly situated

                  who join this action after notice.



         Respectfully Submitted on this 23rd day of June, 2020.



                                                 Pike & Lustig, LLP
                                                 /s/ Daniel Lustig


                                                       6
Case 9:20-cv-80988-DMM Document 1 Entered on FLSD Docket 06/23/2020 Page 7 of 7



                                    Daniel Lustig
                                    Florida Bar No.: 059225
                                    Robert C. Johnson
                                    Florida Bar No.: 116419
                                    1209 N. Olive Ave.
                                    West Palm Beach, FL 33401
                                    Telephone: (561) 855-7585
                                    Facsimile: (561) 855-7710
                                    Email: pleadings@pikelustig.com
                                    Counsel for Plaintiff




                                       7
